Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance. The Office notes that previously withdrawn claims 12-20 drawn to the non-elected Invention Group II (the valve stem seal of Fig. 6) have been cancelled by the applicant. 

Drawings
The drawings were received on 01/03/2022.  These drawings are acceptable.

Response to Amendment
Applicant’s response filed on 01/03/2022 overcomes the previously raised Drawing Objections and Claim Objections. Additionally, the amendments to the claims overcomes the prior art of record. However, the Office notes that the amendments to the claims either did not fully addressed all of the previously raised 112 rejections and/or they raise new 112 issues. In order to expedite prosecution, the Examiner proposed an examiner’s amendment to overcome all pending issues. On 02/22/2022, attorney Peter Holsen authorized the examiner’s amendment, thus placing the application in condition for allowance. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Holsen [54180] on 02/22/2022.

The application has been amended as follows (Bold and underlined text “ XxX ” indicates additions; Bold text “ XxX ” indicates amendments or changes to status; Bold and crossed-out text “  ” indicates deletions; Double bracketed and bold text “ [[x]] ” indicates deletions; Text within asterisk “ ***XxX*** ” indicates examiner's note and are not part of the claim): 
IN THE CLAIMS:

1. (Currently Amended) A slab gate valve seal device configured for use with a slab gate valve in a pipeline, the slab gate valve seal device comprising: 
at least four moveable seats configured for sealingly contacting [[the]] a slab gate, wherein two of the four movable seats are configured to be positioned on one side of the slab gate, and  wherein the other two of the four movable seats are configured to be positioned on the other side of the slab gate, one of the two moveable seats on each of said sides of the slab gate being an actuation seat which is 
wherein the actuation seat is arranged to be movable from the non-contact position to the contact position through actuation by hydraulic pressure; 
wherein the actuation seat is further arranged to be movable away from the contact position to the non-contact position through actuation by hydraulic pressure; and
wherein the slab gate valve seal device is configured such that as the slab gate is moved between an open position and closed position, the actuation seat remains in the non-contact position and the mechanical seat remains biased against and in contact with the slab gate.

***Claim 1 is being amended to fix a 112b issue to clarify the difference between the slab gate valve and the slab gate and fix a typo.***

21. (Currently Amended)  The slab gate valve seal device according to claim 1, wherein the slab gate valve is configured as a bi-directional valve.



22. (Cancelled)

***Claim 22 has been cancelled since amended claim 22 now contains similar subject matter.***

***Only claims 1 and 21 are being amended. Claim 22 is now cancelled. All other claims (claims 2-6, 10 and 23-26) are to remain as filed on 01/03/2022.*** 


Allowable Subject Matter
Claims 1-6, 10, 21 and 23-26 (12 claims total) are allowed.
The following is an examiner’s statement of reasons for allowance: 

As it was mentioned in the previous Office Action, the closest prior art are Aarnes (US 5,322,261), Dangreau (FR 2940828), Ricard (US 9,915,359), Syvertsen (WO 2017/158077), Kammerer (DE 2746609), Jun (US 6,340,029), Kubota (US 3,901,474), Beson (US 5,445,359), Hulsey (US 3,504,885), “JPS” (JPS52136425) and Linew (DE 2131643). Ricard teaches of a double piston effect movable valve seat similar to a feature of the claimed invention. Dangreau, Kubota, Jun, Kammerer and Syvertsen teaches of Beson, Hulsey, “JPS”, Linew and Aarnes teaches of various examples of dual valve seat assemblies comprising at least one movable valve seat similar to applicant’s general invention. Notice that most of the dual valve seat assemblies of the prior art appear to be operated independent of the adjacent valve seat and/or fails to show a slab gate valve with the at least four movable seats having the structure and function as claimed. In particular, Aarnes’ disclosure explicitly discloses the requirement for the independent operation of the valve seats, which would render any modification contrary to this teaching improper. Beson appears to teach of a dual seat structure wherein the dual seat structure is moved dependent on the movement of the inner valve seat which is similar to a feature of the claimed invention. However, notice that Beson utilizes mechanical means (cams) to achieve this result as opposed to some sort of hydraulic means as claimed and modification of the Beson reference would be improper since modification may render the device inoperable for its intended purpose. As such, the closest prior art fails to disclose or render obvious without improper hindsight the particular structure and function of the valve seal device or slab gate valve seal device (1, 20, 40) comprising the at least four movable seats (2, 3, 5, 6; 22, 26; 42, 43) with the at least one of the two movable seas on each of the sides being actuation seat (2; 26; 43) and wherein at least one actuation seat is arranged to interact with the adjacent movable seat, thereby controlling positioning of the adjacent movable seat relative to the valve member in .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753